Citation Nr: 0009454	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound and graft site scars of 
the right thigh, with retained foreign bodies.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right ulnar 
styloid, with retained foreign bodies.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound and tube insertion scars 
of the right chest, with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

The current appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO 
granted entitlement to service connection for PTSD with 
assignment of a 30 percent evaluation, and granted 
entitlement to increased (compensable) evaluations of 10 
percent for shell fragment wound and scars, lateral medial 
aspect, right thigh, shell fragment wound of the right ulnar 
styloid process, and shell fragment wound and tube insertion 
scars, right lateral chest and right anterior mid chest with 
retained foreign bodies.

In March 1996 the RO, in pertinent part, affirmed the above 
determinations previously entered.

The veteran provided testimony before a Hearing Officer at 
the RO in September 1996, a transcript of which has been 
associated with the claims file.

In February 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In a March 1999 "substantive appeal" the veteran limited 
his request for appellate review to the issue of entitlement 
to an evaluation in excess of 30 percent for PTSD.


In April 1999 the RO granted entitlement to a temporary total 
evaluation pursuant to the criteria of 38 C.F.R. § 4.29 
(1999) based on hospital treatment of PTSD in excess of 
twenty-one days effective from January 11, 1999 through March 
31, 1999, with reinstatement of the prior 30 percent 
evaluation effective April 1, 1999.

In June 1999 the veteran submitted additional evidence in 
support of his claim for an extension of the temporary total 
evaluation pursuant to the criteria of 38 C.F.R. § 4.29.

In July 1999 the RO denied entitlement to an effective date 
prior to January 11, 1999 and extension subsequent to March 
31, 1999 for a temporary total evaluation pursuant to the 
criteria of 38 C.F.R. § 4.29.  A notice of disagreement with 
the above determination has not been filed and accordingly 
these determinations are not part of the current appeal.

In August 1999 the RO affirmed the 30 percent evaluation for 
PTSD.

The case has been returned to the Board for further appellate 
review.

The Board notes that the RO has limited its certification of 
the veteran's appeal to the issue of entitlement to an 
evaluation in excess of 30 percent for PTSD.  The Board has 
continued to construe the issues for appellate review as 
including the claimed increased evaluations for shell 
fragment wound residuals as the veteran has not formally 
withdrawn in writing the previously pursued, prepared, and 
certified issues for appellate review as reported on the 
title page.  38 C.F.R. § 20.204(b)(c) (1999).

On several statements on appeal the veteran has requested 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses the 
veteran requested a hearing before a Member of the Board at 
the RO on a "substantive appeal" he signed in March 1999.  
It does not appear that the RO acted on this request, nor has 
the veteran submitted in writing a withdrawal of his request 
for such a hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a requested hearing.  38 U.S.C.A. § 7107 
(West and Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 
(1999), a hearing on appeal before the Board will be granted 
if an appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome.  No action is required of 
the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


